In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County, dated Deceniber 18,1972, as, upon reconsideration, denied their motion for a general preference. Order affirmed insofar as appealed from, with $20 costs and disbursements. In our opinion, the nature and extent of the plaintiffs’ disabilities do not reasonably warrant an evaluation in excess of the monetary jurisdiction of the Civil Court of the City of Few York. Accordingly, a general preference was properly denied. Martuscello, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.